Citation Nr: 9903452	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1945 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was previously remanded by 
the Board in November 1997; it was returned to the Board in 
October 1998.

The Board notes that service connection on a secondary basis 
for back disability was denied in a June 1995 rating 
decision.  The veteran filed a Notice of Disagreement with 
respect to that decision and was provided with a Statement of 
the Case in June 1998.  Thereafter no written communication 
was received from either the veteran or his representative 
with respect to his back disability.  The Board will 
therefore limit its consideration to the issues stated on the 
title page of this action.


REMAND

On review of the record, it is apparent that further 
evidentiary and procedural development is required.  

In the Board's November 1997 remand the RO was requested to 
arrange for a VA examination of the veteran to determine, 
inter alia, whether degenerative changes were present in 
either foot, and, if so, to determine whether it is at least 
as likely as not that the degenerative changes were caused or 
chronically worsened by the veteran's service-connected pes 
planus.  The examiner was also requested to provide an 
opinion concerning the impact of the veteran's pes planus on 
the veteran's ability to work, to include whether it renders 
the veteran unemployable.  The Board's remand also specified 
that the RO, if degenerative changes of either foot were 
identified on examination, consider whether those 
degenerative changes were related to the veteran's pes 
planus. 

Review of the record discloses that the veteran was afforded 
a VA examination in May 1998, at which time he was diagnosed 
with bilateral degenerative joint disease of the first 
metatarsal phalangeal joint, and with degenerative joint 
disease of the left talonavicular joint; the examiner notably 
did not address the etiology of the identified degenerative 
changes.  Moreover, with respect to the impact of the 
veteran's pes planus on the veteran's ability to work, while 
the examiner initially opined that the veteran's pes planus 
had rendered him unemployable, he also stated that the 
veteran could perform work of a sedentary nature, although 
the examiner noted that the veteran's nonservice-connected 
disabilities would preclude this type of employment.  Under 
the circumstances, the Board concludes that another VA 
examination of the veteran is warranted.

The Board also notes that the RO has not adjudicated the 
issue of service connection on a secondary basis for 
degenerative changes of the veteran's feet.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected pes 
planus and the extent and etiology 
of any degenerative changes present 
in either foot.  All indicated 
studies should be performed and the 
examiner is to set forth all 
findings in detail.  With respect to 
the veteran's bilateral pes planus, 
the examiner is requested to 
characterize the severity of the pes 
planus, and should, at a minimum, 
make specific findings as to the 
existence, nature and extent of the 
factors contemplated in VA's 
Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code 
5276.  The examiner should provide 
an opinion concerning the impact of 
the service-connected pes planus 
disability on the veteran's ability 
to work, to include whether it 
renders the veteran unemployable.  

The examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any 
degenerative changes of the 
veteran's feet were caused or 
chronically worsened by the service-
connected disability.  The rationale 
for all opinions expressed should be 
explained.  The claims file, 
including a copy of this REMAND, 
must be made available to the 
physician prior to the examination 
of the veteran for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The examination 
report must be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development.  Thereafter, the RO 
should adjudicate the issue of 
service connection on a secondary 
basis for degenerative changes of 
the feet and readjudicate the issues 
of entitlement to an increased 
rating for pes planus and 
entitlement to a total rating based 
on unemployability due to service-
connected disability.  The RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


